UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1284



In Re: WILLIAM NICHOLAS FORTESCUE, JR.,

                                                            Debtor.
_________________________


WILLIAM NICHOLAS FORTESCUE, JR.,

                                            Plaintiff - Appellant,

          versus

JERRY E. KING, Auctioneer; KING AUCTION &
REALTY COMPANY, INCORPORATED; DAVID G. GRAY,
Attorney; WESTALL, GRAY & CONNOLLY, PA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (MISC-97-3-1, BK-85-10291, AP-96-1396)


Submitted:   July 10, 1997                 Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Nicholas Fortescue, Jr., Appellant Pro Se. David G. Gray,
Jr., WESTALL, GRAY & CONNOLLY, Asheville, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to withdraw reference to the bankruptcy court. We dismiss
the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2